Chalmers, J.,
delivered the opinion of the court.
Section 2444, of the Code of 1880, in providing that a garnishee shall answer within the first three days of the term, simply means that he shall answer by that time; that is to say, that he must answer before the close of the third day. It does not preclude him from answering before the term begins. If he does so answer it is a perfectly good answer and cannot be stricken out. Young v. The Orpheus, 119 Mass. 179. It is true that the service of the writ binds any money belonging to the defendant that he may receive between the time of service and the return day of the writ (Code 1880, § 2442), so that if the plaintiff desires a disclosure on this subject he may call for a fuller answer, but in such case a reasonable time must be given for amending the answer, even if it necessitates a continuance of the case. Such time was not here given.

Judgment reversed.